MOORE, Chief Justice.
This is a disciplinary proceeding resulting from admitted state income tax violation by respondent Renauld J. Wagener. The Grievance Commission, after due and proper hearing, has recommended Wagener’s license to practice law in this state be suspended for a period of three months.
The facts involved are not disputed. Respondent readily admitted, plead guilty and was fined $1000 for willful failure to file state income tax return for 1973, in violation of Code section 422.25(5).
Unfortunately we have heretofore been called upon in several disciplinary actions to consider the necessary procedure and applicable rules and law. See Com. on Professional Ethics, Etc. v. Darling, Iowa, 250 N.W.2d 389; Com. on Professional Ethics, Etc. v. Kelly, Iowa, 250 N.W.2d 388; Com. on Professional Ethics, Etc. v. Pieters, Iowa, 241 N.W.2d 1, 2 and citations. Repetition is unnecessary.
Respondent’s conduct violated Code section 610.24(3)(4) and Disciplinary Rule 1-102. His license to practice law is suspended indefinitely, with no possibility of reinstatement for three months from the filing of this opinion.
Respondent’s suspension shall apply to and include all facets of the ordinary law practice, including but not limited to examination of abstracts, consummation of real estate transactions, preparation of deeds, buy and sell agreements, contracts, wills and tax returns.
Upon application for reinstatement respondent shall prove he has not practiced law during the suspension period.
LICENSE SUSPENDED.
All Justices concur.